Exhibit 99.1 2nd Quarter 2013 •Earnings News Release•Three and Six months ended April 30, 2013 TD Bank Group Reports Second Quarter 2013 Results This quarterly earnings news release should be read in conjunction with our unaudited Second Quarter 2013 Report to Shareholders for the three and six months ended April 30, 2013, prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board (IFRS), which is available on our website at http://www.td.com/investor/. This analysis is dated May 22, 2013. Unless otherwise indicated, all amounts are expressed in Canadian dollars, and have been primarily derived from the Bank’s Annual or Interim Consolidated Financial Statements prepared in accordance with IFRS. Certain comparative amounts have been reclassified to conform to the presentation adopted in the current period. Additional information relating to the Bank is available on the Bank’s website http://www.td.com, as well as on SEDAR at http://www.sedar.com and on the U.S. Securities and Exchange Commission’s (SEC’s) website at http://www.sec.gov (EDGAR filers section). Reported results conform to Generally Accepted Accounting Principles (GAAP), in accordance with IFRS. Adjusted measures are non-GAAP measures. Refer to the “How the Bank Reports” section of the Management’s Discussion and Analysis (MD&A) for an explanation of reported and adjusted results. SECOND QUARTER FINANCIAL HIGHLIGHTS, compared with the second quarter a year ago: • Reported diluted earnings per share were $1.78, compared with $1.78. • Adjusted diluted earnings per share were $1.90, compared with $1.82. • Reported net income was $1,723 million, compared with $1,693 million. • Adjusted net income was $1,833 million, compared with $1,736 million. YEAR-TO-DATE FINANCIAL HIGHLIGHTS, six months ended April 30, 2013, compared with the corresponding period a year ago: • Reported diluted earnings per share were $3.65, compared with $3.33. • Adjusted diluted earnings per share were $3.90, compared with $3.68. • Reported net income was $3,513 million, compared with $3,171 million. • Adjusted net income was $3,749 million, compared with $3,498 million. SECOND QUARTER ADJUSTMENTS (ITEMS OF NOTE) The second quarter reported earnings figures included the following items of note: • Amortization of intangibles of $58 million after tax (6 cents per share), compared with $59 million after tax (6 cents per share) in the second quarter last year. • A loss of $22 million after tax (3 cents per share), due to the change in fair value of derivatives hedging the reclassified available-for-sale securities portfolio, compared with a loss of $9 million after tax (1 cent per share) in the second quarter last year. • Integration charges and direct transaction costs of $30 million after tax (3 cents per share) relating to the acquisition of the credit card portfolio of MBNA Canada, compared with $30 million after tax (3 cents per share) in the second quarter last year. TORONTO, May 23, 2013 – TD Bank Group (TD or the Bank) today announced its financial results for the second quarter ended April 30, 2013. Results for the quarter reflected good earnings contributions from TD’s personal and commercial banking operations in Canada and the U.S. “TD had a solid second quarter, delivering adjusted earnings of $1.8 billion, up 6% from a year ago,” said Ed Clark, Group President and Chief Executive Officer. “We feel positive about these results in the context of a challenging operating environment. We remain confident that our customer-focused, retail-driven business model will help us manage through a period of slower growth and low interest rates.” TD BANK GROUP • SECOND QUARTER 2013 • EARNINGS NEWS RELEASE Page 2 Canadian Personal and Commercial Banking Canadian Personal and Commercial Banking posted reported net income of $847 million in the second quarter. On an adjusted basis, net income was $877 million, up 5% compared with the second quarter last year. These earnings reflect continued good loan and deposit growth, stable margins, favourable credit performance and effective cost management. “Canadian Personal and Commercial Banking businesses generated good results in a continued slow growth environment,” said Tim Hockey, Group Head, Canadian Banking, Auto Finance, and Credit Cards. “We are pleased with our results to date in 2013, and we believe that our continued focus on providing industry-leading customer service and convenience, as well as ongoing improvements in productivity, will position us well for the future.” Wealth and Insurance Wealth and Insurance delivered net income of $364 million in the quarter, flat to last year. Increased Wealth earnings were driven by strong performance in our advice-based and asset management businesses and good growth in client assets. During the quarter, TD acquired Epoch Investment Partners, Inc., a successful New York-based asset management firm, which will further advance the growth strategy for the Wealth business. In Insurance, good premium growth was more than offset by higher claims due to a more severe winter and increased investments in the business. TD Ameritrade contributed $53 million in earnings to the segment, an increase of 13% compared with the second quarter last year. "In our Wealth business we have strong momentum, and we look forward to working with Epoch to drive further growth," said Mike Pedersen, Group Head, Wealth Management, Insurance, and Corporate Shared Services. "In Insurance, we expect good premium growth but face increased uncertainty, including the impact of past and future Ontario auto reforms." U.S. Personal and Commercial Banking U.S. Personal and Commercial Banking generated US$392 million in net income for the quarter, an increase of 9% compared with the second quarter last year. Results were driven by strong loan and deposit volume growth, partially offset by lower margins. During the second quarter, TD acquired leading retailer Target’s U.S. Visa and private label credit card portfolio, adding $6 billion of high quality assets to TD’s balance sheet. “TD Bank, America’s Most Convenient Bank, had a good second quarter, with strong volume growth in both loans and deposits,” said Bharat Masrani, Group Head, U.S. Personal and Commercial Banking. “Although we continue to feel the impact of margin pressure, we remain focused on delivering legendary customer service and convenience and achieving productivity improvements.” Wholesale Banking Wholesale Banking net income for the quarter was $220 million, an increase of 12% compared with the second quarter last year, driven by higher trading-related revenue, improved client activity, and lower non-interest expenses. “We are pleased with our second quarter results and the continued performance of our strong franchise businesses in a difficult trading environment,” said Bob Dorrance, Group Head, Wholesale Banking. “We are encouraged by the gradual improvement in capital markets, and we expect to capitalize on increased market activity as macroeconomic conditions stabilize.” Capital TD’s Common Equity Tier 1 ratio on a Basel III fully phased-in basis was 8.8%, having absorbed the Target U.S. credit card and Epoch acquisitions in the quarter. In view of our demonstrated ability to generate capital, TD is announcing today a 12 million share buyback program which translates to roughly $1 billion in capital. Conclusion “We are pleased with our results for the quarter, given the backdrop of low interest rates and slower economic growth. At the half-year mark, we are very pleased with our 7% adjusted earnings growth on a year-to-date basis, driven by our retail businesses,” said Clark. “We will continue to build our businesses and focus on managing our expenses prudently while delivering value for our customers, employees, communities and shareholders.” The foregoing contains forward-looking statements. Please see the “Caution Regarding Forward-Looking Statements” on page 3. TD BANK GROUP • SECOND QUARTER 2013 • EARNINGS NEWS RELEASE Page 3 Caution Regarding Forward-Looking Statements From time to time, the Bank makes written and/or oral forward-looking statements, including in this document, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission, and in other communications. In addition, representatives of the Bank may make forward-looking statements orally to analysts, investors, the media and others. All such statements are made pursuant to the “safe harbour” provisions of, and are intended to be forward-looking statements under, applicable Canadian and U.S. securities legislation, including the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include, but are not limited to, statements made in this document, the Management’s Discussion and Analysis in the Bank’s 2012 Annual Report (“2012 MD&A”) under the headings “Economic Summary and Outlook”, for each business segment “Business Outlook and Focus for 2013” and in other statements regarding the Bank’s objectives and priorities for 2013 and beyond and strategies to achieve them, and the Bank’s anticipated financial performance. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may”, and “could”. By their very nature, these statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the uncertainty related to the financial, economic, political, and regulatory environments, such risks and uncertainties – many of which are beyond the Bank’s control and the effects of which can be difficult to predict – may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Risk factors that could cause such differences include: credit, market (including equity, commodity, foreign exchange, and interest rate), liquidity, operational (including technology), reputational, insurance, strategic, regulatory, legal, environmental, capital adequacy, and other risks, all of which are discussed in the 2012 MD&A. Examples of such risk factors include the impact of recent U.S. legislative developments, as discussed under “Significant Events in 2012” in the “Financial Results Overview” section of the 2012 MD&A; changes to and new interpretations of capital and liquidity guidelines and reporting instructions; changes to the Bank’s credit ratings; increased funding costs for credit due to market illiquidityand competition for funding; the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information; disruptions in or attacks (including cyber attacks) on the Bank’s information technology, internet, network access or other voice or data communications systems or services; and the overall difficult litigation environment, including in the United States. We caution that the preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more detailed information, please see the “Risk Factors and Management” section of the 2012 MD&A. All such factors should be considered carefully, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements, when making decisions with respect to the Bank and we caution readers not to place undue reliance on the Bank’s forward-looking statements. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the 2012 MD&A under the headings “Economic Summary and Outlook”, as updated in this document; and for each business segment, “Business Outlook and Focus for 2013”, as updated in this document under the headings “Business Outlook”. Any forward-looking statements contained in this document represent the views of management only as of the date hereof and are presented for the purpose of assisting the Bank’s shareholders and analysts in understanding the Bank’s financial position, objectives and priorities and anticipated financial performance as at and for the periods ended on the dates presented, and may not be appropriate for other purposes. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. This document was reviewed by the Bank’s Audit Committee and was approved by the Bank’s Board of Directors, on the Audit Committee’s recommendation, prior to its release. TD BANK GROUP • SECOND QUARTER 2013 • EARNINGS NEWS RELEASE Page 4 TABLE 1: FINANCIAL HIGHLIGHTS (millions of Canadian dollars, except as noted) For the three months ended For the six months ended April 30 January 31 April 30 April 30 April 30 Results of operations Total revenue $ Provision for credit losses Non-interest expenses Net income – reported Net income – adjusted1 Economic profit2 Return on common equity – reported 14.8 % 15.3 % 16.2 % 15.0 % 15.1 % Return on common equity – adjusted2 15.8 % 16.4 % 16.6 % 16.1 % 16.7 % Financial position Total assets $ Total equity Total risk-weighted assets3 Financial ratios Efficiency ratio – reported 60.5 % 58.5 % 58.7 % 59.5 % 60.8 % Efficiency ratio – adjusted1 58.4 % 55.6 % 56.8 % 57.0 % 56.0 % Common Equity Tier 1 capital to risk weighted assets4 8.8 % 8.8 % n/a 8.8 % n/a Tier 1 capital to risk weighted assets3 10.8 % 10.9 % 12.0 % 10.8 % 12.0 % Provision for credit losses as a % of net average loans and acceptances5 0.39 % 0.35 % 0.37 % 0.37 % 0.38 % Common share information – reported (dollars) Per share earnings Basic $ Diluted Dividends per share Book value per share Closing share price Shares outstanding (millions) Average basic Average diluted End of period Market capitalization (billions of Canadian dollars) $ Dividend yield 3.7 % 3.7 % 3.4 % 3.7 % 3.6 % Dividend payout ratio 45.3 % 41.2 % 40.2 % 43.2 % 41.8 % Price to earnings ratio Common share information – adjusted (dollars)1 Per share earnings Basic $ Diluted Dividend payout ratio 42.4 % 38.3 % 39.2 % 40.3 % 37.8 % Price to earnings ratio 1 Adjusted measures are non-GAAP measures. Refer to the “How the Bank Reports” section for an explanation of reported and adjusted results. 2 Economic profit and adjusted return on common equity are non-GAAP financial measures. Refer to the “Economic Profit and Return on Common Equity” section for an explanation. 3 Effective the first quarter of 2013, amounts are calculated in accordance with the Basel III regulatory framework, and are presented based on the “all-in” methodology. Prior to the first quarter of 2013, amounts were calculated in accordance with the Basel II regulatory framework. 4 Effective the first quarter of 2013, the Bank implemented the Basel III regulatory framework. As a result, the Bank began reporting the Common Equity Tier 1 capital measure in accordance with the “all-in” methodology. 5 Excludes acquired credit-impaired loans and debt securities classified as loans. For additional information on acquired credit-impaired loans, see the “Credit Portfolio Quality” section of the MD&A and Note 5 to the Interim Consolidated Financial Statements. For additional information on debt securities classified as loans, see the “Exposure to Non-agency Collateralized Mortgage Obligations” discussion and tables in the “Credit Portfolio Quality” section of the MD&A and Note 5 to the Interim Consolidated Financial Statements. TD BANK GROUP • SECOND QUARTER 2013 • EARNINGS NEWS RELEASE Page 5 HOW WE PERFORMED How the Bank Reports The Bank prepares its Interim Consolidated Financial Statements in accordance with IFRS and refers to results prepared in accordance with IFRS as “reported” results. The Bank also utilizes non-GAAP financial measures to arrive at “adjusted” results to assess each of its businesses and to measure overall Bank performance. To arrive at adjusted results, the Bank removes “items of note”, net of income taxes, from reported results. The items of note relate to items which management does not believe are indicative of underlying business performance. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. The items of note are listed in the table on the following page. As explained, adjusted results are different from reported results determined in accordance with IFRS. Adjusted results, items of note, and related terms used in this document are not defined terms under IFRS and, therefore, may not be comparable to similar terms used by other issuers. TABLE 2: OPERATING RESULTS – REPORTED (millions of Canadian dollars) For the three months ended For the six months ended April 30 January 31 April 30 April 30 April 30 Net interest income $ Non-interest income Total revenue Provision for credit losses Non-interest expenses Income before income taxes and equity in net income of an investment in associate Provision for income taxes Equity in net income of an investment in associate, net of income taxes 57 59 54 Net income – reported Preferred dividends 49 49 49 98 98 Net income available to common shareholders and non-controlling interests in subsidiaries $ Attributable to: Non-controlling interests $
